           Case 2:20-cv-00849-APG-BNW Document 3 Filed 05/12/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 PIERRE RAYMOND,                                         Case No. 2:20-cv-00849-APG-BNW

 4                        Petitioner,
           v.                                              ORDER
 5 JERRY HOWELL, et al.,

 6                        Respondents.

 7

 8

 9         Petitioner Pierre Raymond, a pro se Nevada prisoner, has not properly commenced this

10 habeas action by either paying the standard filing fee or filing an application for leave to proceed

11 in forma pauperis (IFP). He submitted a Petition for Writ of Habeas Corpus (ECF No. 1-1)

12 under 28 U.S.C. § 2254 but he did not pay the $5.00 filing fee or submit an IFP application.

13         Under 28 U.S.C. § 1914(a) and the Judicial Conference Schedule of Fees, a $5.00 filing

14 fee is required to initiate a habeas action in a federal district court. The court may authorize a

15 prisoner to begin a habeas action without prepaying fees and costs if he or she submits an IFP

16 application on the approved form along with the appropriate supporting documentation: (1) a

17 financial certificate signed by an authorized prison official, (2) a copy of the prisoner’s trust

18 account statement for the six-month period prior to filing, and (3) a financial affidavit and

19 acknowledgement signed by the prisoner showing an inability to prepay fees and costs or give

20 security for them. 28 U.S.C. § 1915(a); LSR 1-1, LSR 1-2.

21         I will give Raymond until June 29, 2020 to either pay the $5.00 filing fee or submit a

22 complete IFP application with all required documentation.

23
     Case 2:20-cv-00849-APG-BNW Document 3 Filed 05/12/20 Page 2 of 2



 1
     I THEREFORE ORDER as follows:
 2   1. The initial screening of Raymond’s Petition for Writ of Habeas Corpus (ECF No. 1-1)
 3      is deferred until he fully complies with this order.

 4   2. The Clerk of Court is instructed to MAIL Raymond a blank form IFP application for

        incarcerated litigants along with two copies of this order.
 5
     3. Raymond must file an IFP application by June 29, 2020, along with all required
 6
        attachments. Alternatively, he shall pay the $5.00 filing fee by June 29, 2020. If
 7
        Raymond decides to pay the filing fee from his inmate account, he must arrange to have
 8
        a copy of this order attached to the check for the filing fee.
 9   4. Raymond’s failure to comply with this Order by (a) submitting an IFP application, or

10      (b) paying the filing fee before the June 29, 2020 deadline will result in the dismissal

11      of this action without prejudice and without further advance notice.

12   Dated: May 12, 2020.
                                                   ________________________________
13                                                 ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23



                                              2
